Citation Nr: 1312854	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  08-23 437	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1978. These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012, the Board remanded for additional development and readjudication the claims of service connection for: (1) a variously diagnosed psychiatric disability (to include posttraumatic stress disorder PTSD)); (2) a right ankle disability; (3) a left ankle disability; (4) a low back disability (to include as secondary to a service-connected knee disability); (5) a left hip disability (to include as secondary to a service-connected knee disability); and (6) a left shoulder disability.


FINDING OF FACT

On April 4, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through the representative, that he was  withdrawing his appeal of the issues of service connection for right ankle, left ankle, and left shoulder disabilities; there are no questions of fact or law in those matters remaining before the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met as to the issues of service connection for a right ankle, a left ankle and a left shoulder disabilities; the Board has no further jurisdiction to consider appeals in those matters..  38 U.S.C.A. §§ 7104,  7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).

Following the Board's May 2012 remand, a February 2013 rating decision awarded the Veteran service connection for major depressive disorder; a left hip disability, post total left hip replacement; and degenerative arthritis of the lumbar spine with separate ratings for radiculopathy in the lower extremities.  This means that issues (1), (4) and (5) [listed in the above paragraph] were granted in full and are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In April 2013 correspondence (prior to a decision by the Board in the remaining matters of service connection for bilateral ankle and left shoulder disabilities) the Veteran indicated that he wished to withdraw his appeal in such matters.  

The appellant has withdrawn his appeal in the three issues remaining  on appeal, service connection for a right ankle, a left ankle, and a left shoulder disabilities and, hence, there remain no allegations of errors of fact or law for appellate consideration in those matters.  Accordingly, the Board does not have jurisdiction to review an appeal in those matters, and the appeal in the matters must be dismissed.





ORDER

The appeal is dismissed.


______________________________________+
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


